The following opinion was filed November 16, 1915:
ViNJE, J.
In Ellison v. Btraw, 116 Wis. 207, 92 N. W.
1094, it was stated that sec. 2347, Stats. 1898, prevented a married woman who was made a beneficiary in an insurance policy either singly or together with the insured from assigning the policy. In Canterbury v. Northwestern M. L. Ins. Co. 124 Wis. 169, 102 N. W. 1096, the statement was withdrawn, and it was held that both could jointly assign it either before or after the passage of ch. 376, Laws 1891. In Boehmer v. Kalk, 155 Wis. 156, 144 N. W. 182, it was held that said chapter was not retroactive and hence it did not prevent the insured from changing the beneficiary in a policy issued before the chapter was enacted, though such beneficiary was a married woman.
In Allen v. Cent. Wis. T. Co. 143 Wis. 381, 127 N. W. 1003, the precise question here presented arose, namely, Can the insured under our present statute change the beneficiary, where she is a married woman, without her consent, in a policy reserving, with the consent of the company, such right? In that case it did not become necessary to decide it, and the question was expressly reserved for future determination.
The case of Hilliard v. Wis. L. Ins. Co. 137 Wis. 208, 117 N. W. 999, is specially relied upon as requiring an affirmative answer to the question. In that case the question arose whether the insured could cancel the policy and receive its surrender value, the beneficiary being a married woman. The policy contained this proviso: “It is understood that in the event of the surrender of this policy the beneficiary hereunder shall have no claim whatever upon said company,” and it was held that it did not come under the statute, and that it was competent to make such a proviso. Without casting any *273doubt upon the correctness of the decision in that case it is deemed best that the rule announced should not extend to a case where the policy has matured through the death of the insured. To so extend it would he to practically emascrdate the statute, for its provisions could always be'nullified by a reservation and consent in the policy of the right to change the beneficiary. Sec. 2341 deals primarily with the rights of married women to benefits accruing under policies matured . through the death of the insured. As to such benefits, they having once been legally made beneficiaries, the statute prevents their rights therein from being divested without their consent. It is quite evident from the different amendments to the statute discussed in the first two cases mentioned above that it was the legislative intent to prevent a married woman once made a beneficiary from being defeated, without her consent, of her rights as such in a matured policy. It may be quite a debatable question whether such a statute will ultimately inure to the advantage of married women because of its tendency to discourage their being made a beneficiary at all. But that is a legislative, not a judicial, question. Construing our present statute in the light of its history, it seems quite plain that it was intended to mate the right of a married ■ woman absolute once it attached and' the policy was permitted to mature. The circuit court, therefore, properly held the widow entitled to the policy.
By the Court. — Judgment affirmed.
Siebeceeb, J., does not concur.
The appellants moved for a rehearing.
In support of the motion there was a brief by J. 0. Carbys, attorney for appellants, and Miller, Mach & Fairchild, of counsel.
In opposition thereto there was a brief by Rubin, Fawcett & Butcher, attorneys for respondent, and Paul R. Newcomb, of counsel.
*274The motion was granted on February 1, 1916, and the-cause was reargued on April 15, 1916:
For the appellants there was a brief by J. 0. Garbys, attorney, and Miller, Made & Fairchild, of counsel, and oral argument by Mr. Edwin S. Mach, Mr. J. Q. Hardgrove, and Mr. Garbys.
For the respondent there was a brief by Rubin, Faiucett & Dutcher, attorneys, and Paul R. Newcomb, of counsel, and oral argument by Mr. Newcomb.
A brief was also filed on behalf of the Northwestern Mutual Life Insurance Company by J oseph R. Dyer and Olin,. Butler, 8tebbins & Stroud.
The following opinion was filed May 2, 1916:
ViNje, J.
Upon a reconsideration of the questions involved in the case at bar and a re-study of the principle of law announced in the case of Hilliard v. Wis. L. Ins. Co. 137 Wis. 208, 117 N. W. 999, we have reached the conclusion that the latter case logically governs this case; that the rule-of the Hilliard Gase should be adhered to; and that sec. 2347, Stats. 1915, should be held to permit the insured, where the-right to change the beneficiary is reserved, to change the bene-, ficiary though a married woman, in conformity with the terms: of the reservation, but not otherwise.
As suggested in the former opinion, such construction will probably inure as much to the benefit of married women as the one first given the statute, and will, we are advised, protect a large number of contracts made with the understanding that a married woman could conditionally be made a. beneficiary.
By the Gourt.- — The judgment heretofore entered by this-court is vacated, and the judgment of the circuit court is reversed and the cause remanded with directions to enter judgment in favor of Freda Brautigam and Amanda Keller, th© appellants.